Citation Nr: 1046419	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision in which the RO in 
Augusta, Maine, in pertinent part, denied service connection for 
bilateral hearing loss.  In a letter dated several days later in 
February 2007, the RO in Detroit, Michigan notified the Veteran 
of that determination.  [Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the 
Detroit RO.]  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board must remand this case to discharge the duty to assist.

The Veteran filed his claim in August 2006.  In his personal 
statement accompanying the claim, he indicates that all of his 
treatment for his hearing loss has been through the VA Medical 
Center (VAMC).  He authorized VA to obtain those records for his 
claim.  Records associated with the claims folder for other 
claims not on appeal reflect psychiatric treatment at the Detroit 
VAMC.

Currently, the claims file does not contain any records of VA 
treatment, or evaluation, for hearing loss.  Indeed, the February 
2007 rating decision and the July 2007 Statement of the Case do 
not mention any VA treatment records as having been considered.  
The Board notes that the Veteran submitted a July 2006 private 
opinion, which mentions that he had hearing aids at the time that 
he was seen.  Accordingly, and based on this evidentiary posture, 
the Board concludes that a remand of the Veteran's claim is 
necessary to accord the agency of original jurisdiction (AOJ) an 
opportunity to obtain, and to associate with the claims folder, 
copies of the VA treatment records that the Veteran referenced in 
August 2006.  

Further, the Board has reviewed the remaining evidence of record.  
In December 2006, the Veteran underwent a VA examination to 
determine whether his hearing loss was related to service.  The 
examiner indicated that the claims file had been reviewed, but 
not that any VA treatment records had been reviewed.  Thus, when 
the Veteran's VA treatment records are obtained, the Veteran 
should be accorded an opportunity to undergo a current VA 
audiological examination to determine whether his hearing loss is 
at least as likely as not related to service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain records of treatment for, or 
evaluation of, hearing acuity that the 
Veteran underwent at the Detroit VAMC since 
his separation from service in July 1968.  
All such available reports should be 
associated with the claims folder.  

2.  Then, schedule the Veteran for a VA 
audiological examination to determine the 
nature, extent, and etiology of any hearing 
loss that he may have.  The claims folder 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Audiological testing should be 
conducted.  All pertinent pathology should be 
noted in the examination report.  

For any hearing loss disability shown on 
examination, the examiner should express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent probability 
or greater, that such disorder had its 
clinical onset in service or is otherwise 
consistent with the Veteran's conceded 
in-service exposure to acoustic trauma.  
Complete rationale should be given for all 
opinions expressed.  [In this regard, the 
Board points out that service personnel 
records indicate that the Veteran has 
received the Purple Heart Award and the 
Combat Infantryman Badge.  Such awards 
support his assertions of having been 
exposure to acoustic trauma during his active 
duty in the Republic of Vietnam.]  

3.  Then, readjudicate the claim for service 
connection for bilateral hearing loss.  If 
the benefit sought on appeal is not granted, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


